Opinion issued June 18, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00323-CV
                           ———————————
              JANE LEE D/B/A HHH GAME ROOM, Appellant
                                        V.
      DIXIE FARM TEXACO, INC. D/B/A CITYWIDE ATM, Appellee



             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1010035


                         MEMORANDUM OPINION

      This is an attempted appeal from the trial court’s judgment signed April 11,

2013 against Jane Lee d/b/a HHH Game Room. The Court’s records indicate that

no motion for new trial was filed. The Court’s records further indicate that Dan Y.
Huang, a nonparty to the case who is not a licensed lawyer, filed a notice of appeal

purporting to be on behalf of Jane Lee d/b/a HHH Game Room.

      A person who is not a licensed lawyer cannot file a notice of appeal on

behalf of another person. See Guerrero v. Memorial Turkey Creek, Ltd., No. 01-

09-00237-CV, 2011 WL 3820841, at *2 (Tex. App.—Houston [1st Dist.] August

25, 2011, no pet.) (mem. op.) (appellant proceeding pro se could not file notice of

appeal on behalf of second appellant); Paselk v. Rabun, 293 S.W.3d 600, 605 (Tex.

App.—Texarkana 2009, no pet.) (holding notice of appeal filed by one pro se

litigant on behalf of himself and second pro se litigant, who did not sign the notice,

was not proper as to non-signing litigant and dismissing second litigant’s appeal

for want of jurisdiction); see, e.g., Crain v. The Unauthorized Practice of Law

Comm. of the Sup.Ct. of Tex., 11 S.W.3d 328, 332–34 (Tex. App.—Houston [1st

Dist.] 1999, pet. denied) (explaining that a person who is not a licensed attorney

may not represent other persons in legal matters); see also TEX. R. APP. P. 9.1(b)

(“A party not represented by counsel must sign any document that the party files . .

. .”). Accordingly, no timely notice of appeal has been filed on behalf of Jane Lee

d/b/a HHH Game Room. See TEX. R. APP. P. 26.1 (requiring notice of appeal to be

filed within thirty days after the judgment is signed). Without a timely filed notice

of appeal, this Court lacks jurisdiction over the appeal. See TEX. R. APP. P. 25.1.




                                          2
      On May 8, 2013, this Court gave notice that the appeal was subject to

dismissal for want of jurisdiction unless the appellant filed a response by May 20,

2013 demonstrating grounds for continuing the appeal.        See TEX. R. APP. P.

42.3(a). No response was filed showing grounds for continuing the appeal.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Sharp and Massengale.




                                        3